Motion to dismiss appeal denied as unnecessary. Memorandum: The appeal taken herein was deemed abandoned and automatically dismissed upon petitioner’s failure to file and serve a stipulated or settled record and eight briefs on or before June 14, 1995 (see, 22 NYCRR 1000.3 [b] [2] [i]). If the appeal were still pending and we were to reach the merits of the motion to dismiss, we would grant it on the ground that no appeal by petitioner lies from an order dismissing a petition after a fact-finding hearing in a juvenile delinquency case. Present—Pine, J. P., Lawton, Fallon, Doerr and Balio, JJ.